 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   TOU CHRISTMAS THAO,                              No. 2:18-cv-3178 AC P
11                     Petitioner,
12          v.                                        ORDER AND FINDINGS AND
                                                      RECOMMENDATIONS
13   STU SHERMAN,
14                     Respondent.
15

16          Petitioner, a state prisoner proceeding pro se, seeks habeas relief pursuant to 28 U.S.C. §

17   2254 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. ECF

18   Nos. 6, 7. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          For the reasons stated herein, the Court will grant petitioner leave to proceed in forma

21   pauperis. It will also recommend that this action be dismissed as duplicative of Thao v. Sherman,

22   No. 2:17-cv-2396 MCE AC P (“Sherman I”).

23   I.     IN FORMA PAUPERIS APPLICATION

24          Examination of the in forma pauperis application reveals that petitioner is unable to afford

25   the costs of suit. See ECF Nos. 6, 7. Accordingly, the application to proceed in forma pauperis

26   will be granted. See 28 U.S.C. § 1915(a).

27   ////

28   ////
                                                     1
 1   II.    RECOMMENDATION TO DISMISS
 2          In the instant petition, petitioner challenges his fifteen-year enhanced sentence for assault
 3   with a firearm that was imposed in Sacramento County Superior Court Case No. 10F06846. See
 4   ECF No. 1 at 2-3. A review of the Court’s records1 indicates that Sherman I is an earlier-filed
 5   habeas petition pending in this Court, which contests the same sentence enhancement on the same
 6   grounds. Compare ECF No. 1 at 1-3, with Sherman I, ECF No. 1 at 1-4. Because the instant
 7   petition is a duplicate, the Court will recommend that it be dismissed as such.
 8          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
 9   District Court Judge to this action.
10          IT IS FURTHER RECOMMENDED that the petition (ECF No. 1) be DISMISSED as
11   duplicative of Thao v. Sherman, No. 2:17-cv-2396 MCE AC P.
12          These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
14   after being served with these findings and recommendations, petitioner may file written
15   objections with the Court. Such a document should be captioned “Objections to Magistrate
16   Judge’s Findings and Recommendations.” Petitioner is advised that failure to file objections
17   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
18   Ylst, 951 F.2d 1153 (9th Cir. 1991).
19   DATED: November 20, 2019
20

21

22

23

24

25

26
     1
27     A court may take judicial notice of its own records and the records of other courts. See United
     States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631 F.2d 118,
28   119 (9th Cir. 1980).
                                                      2
